                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON



UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:15-00029

THOMAS WOODRUM


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


         On October 2, 2019, the United States of America

appeared by Erik S. Goes, Assistant United States Attorney, and

the defendant, Thomas Woodrum, appeared in person and by his

counsel, Roger L. Lambert, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Steven M. Phillips.   The defendant commenced a

forty-six (46) month term of supervised release in this action

on April 12, 2019, with the special condition that he

participate in and successfully complete the 9 to 12 month

residential drug treatment program at Recovery Point, as more

fully set forth in the Supervised Release Revocation and

Judgment Order entered by the court on April 11, 2019.


         The court heard the admissions of the defendant and

the representations and argument of counsel.
         For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in that he failed

to participate in and successfully complete the 9 to 12 month

program at Recovery Point in Parkersburg, West Virginia, in that

the defendant entered that program on April 12, 2019, and on

April 16, 2019, he was transported to the Mildred Mitchell-

Bateman Hospital in Huntington, West Virginia, for mental health

evaluation purposes and upon being discharged from the Hospital

on May 8, 2019, he returned to Recovery Point and on May 9,

2019, one day after being returned to Recovery Point, he

confronted a staff member in such a manner that he was

discharged from the Recovery Point program; all as admitted by

the defendant on the record of the hearing and all as set forth

in the petition on supervised release.


         And the court finding, as more fully set forth on the

record of the hearing, that the violation warrants revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violation if supervised release were not

revoked, it is ORDERED that the supervised release previously



                                2
imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of two (2) years of

supervised release on each of the two underlying offenses, to

run concurrently with each other, upon the same terms and

standard conditions as heretofore.   The defendant shall also

participate in further drug abuse counseling and treatment, and

random urine screens, as directed by the probation officer.


           Restitution is hereby reimposed in the amount of

$1,037.46.   Commencing two months after the defendant is placed

on supervised release, he shall make monthly restitution

payments at the rate of not less than $75 per month.




                                 3
         The court requests the Bureau of Prisons to have the

defendant examined by a physician as soon as feasible and

provide such treatment as indicated by the diagnosis.


         The defendant was remanded to the custody of the

United States Marshal.


         The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                         DATED:       October 4, 2019




                                  4
